Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

James H. Peak, M.D.,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-15-1747
Decision No. CR4139

Date: August 19, 2015

DECISION

Petitioner, James H. Peak, M.D., was a child psychiatrist who was convicted of felony
possession of child pornography. The Centers for Medicare and Medicaid Services
(CMS) subsequently denied his Medicare enrollment application, finding that he had
been convicted of a felony that was detrimental to the best interests of the Medicare
program and its beneficiaries. Petitioner appeals, and CMS moves for summary
judgment.

For the reasons explained below, I find that no material facts are in dispute and that CMS
is entitled to judgment as a matter of law. I therefore grant CMS’s motion.

Background

By letter dated December 15, 2014, the Medicare contractor, Noridian Healthcare
Solutions, advised Petitioner that his application to enroll in the Medicare program was
denied. The contractor took this action pursuant to 42 C.F.R. § 424.530(a)(3) because, on
December 7, 2011, Petitioner Peak was convicted in U.S. District Court of felony
possession of child pornography. CMS Ex. 11.
Petitioner requested reconsideration. In a reconsidered determination, dated March 6,
2015, the contractor upheld the denial. CMS Ex. 13. Petitioner timely appealed, and that
appeal is now before me.

CMS moves for summary judgment and has filed a supporting brief (CMS Br.) as well as
fourteen proposed exhibits (CMS Exs. 1-14). Petitioner filed a brief and response to
CMS’s motion (P. Br.). He agrees that no material facts are in dispute, but argues that
CMS is not entitled to judgment as a matter of law.’ P. Br. at 3.

Discussion

CMS is entitled to summary judgment because the undisputed evidence
establishes that Petitioner was convicted of possessing child pornography, a
felony offense detrimental to the best interests of the Medicare program and
its beneficiaries.”

Statute and regulations. CMS, acting on behalf of the Secretary of Health and Human
Services, may deny a supplier’s Medicare enrollment if, within the preceding ten years,
the supplier was convicted of a federal or state felony offense that CMS “has determined
to be detrimental to the best interests of the [Medicare] program and its beneficiaries.”
42 CFR. § 424.530(a)(3); see Social Security Act (Act) §§ 1842(h)(8) (authorizing the
Secretary to refuse to enter into an agreement with a physician who has been convicted of
a felony offense that the Secretary determines is “detrimental to the best interests of the
program or program beneficiaries”) and 1866(b)(2)(D) (authorizing the Secretary to
refuse to enter into an agreement after she ascertains that the practitioner was convicted
of a felony that she “determines is detrimental to the best interests of the program or
program beneficiaries”).

In deciding whether an offense is detrimental to the program and its beneficiaries, CMS
considers its severity. 42 C.F.R. § 424.530(a)(3). Offenses for which enrollment may be
denied include felony crimes against persons, such as “murder, rape, or assault, and other
similar crimes for which the individual has been convicted, including guilty pleas and
adjudicated pretrial diversions.” 42 C.F.R. § 424.530(a)(3)(i)(A).

Summary judgment. Summary judgment is appropriate if the case presents no genuine
issue of material fact and the moving party is entitled to judgment as a matter of law.
Senior Rehab. & Skilled Nursing Ctr., DAB No. 2300, at 3 (2010); see CMS Br. at 1, 6.

' Tn any event, neither party proposes any witnesses, so a hearing would serve no
purpose.

> T make this one finding of fact/conclusion of law.
Here, the parties agree that no material facts are in dispute. P. Br. at 3; CMS Br. at 11.
On August 15, 2011, Petitioner Peak pled guilty in federal district court for the District of
Montana to one count of felony possession of child pornography, in violation of 18
U.S.C. § 2252(A)(5)(b). CMS Exs. 1,2, 4. He admitted that he “knowingly possessed
movies containing . . . images of child pornography” that had been shipped in interstate
or foreign commerce or produced with materials shipped or transported in interstate or
foreign commerce. CMS Ex. 2 at 3. The pornography included computer disks and other
material that he knew contained “visual depictions of minors engaged in sexually explicit
conduct.” He also knew that minors were sexually exploited in order to produce those
images. CMS Ex. 2 at 4.

On December 8, 2011, the district court entered its judgment of conviction and sentenced
Petitioner Peak to one year and a day in prison. CMS Ex. 7.

In an order dated May 18, 2012, the Board of Medical Examiners for the State of
Montana noted that Petitioner Peak had been convicted of possessing child pornography
and concluded that his conduct amounted to unprofessional conduct. The Board
suspended indefinitely his license to practice medicine. Among other conditions, the
Board stated that he would not be eligible to reactivate his license for at least two years.
CMS Ex. 8 at 39-42. Thereafter, Petitioner Peak asked the licensing board to reconsider
its May 18, 2012 order. In an amended final order, dated June 9, 2014, the Board issued
Petitioner Peak a lifetime probationary license to which it attached multiple conditions,
including that he practice only under a “supervised clinical preceptorship,”* that he
subject himself to lifetime supervision by the Montana Professional Assistance Program,
and that he disclose to each of his patients his status as a sex offender and his
probationary license. CMS Ex. 8 at 22-28. However, the amended final order also
provided that, after 18 months, the probationary license could be modified to a “full and
unrestricted” license. CMS Ex. 8 at 26.

Petitioner argues that his crime does not fall within the category of cases for which denial
of enrollment is justified. P. Br. at 3-4. The regulation lists offenses deemed detrimental
to the best interest of the Medicare program or its beneficiaries, which fall into one of
four categories: 1) serious crimes against persons; 2) financial offenses; 3) offenses that
put the Medicare program at risk; and 4) felonies listed in section 1128 of the Social
Security Act.) 42 CFR. § 424.530(a)(3)(i)(A)-(D). In Petitioner’s view, possession of
child pornography does not fall into any of these four categories. He points out that:

> Generally, a “‘preceptorship” involves a period of hands-on training between a
student/novice and an experienced professional.

* Section 1128 provides that individuals and entities be excluded from program
participation if convicted of various crimes, including program-related crimes and crimes
related to patient abuse, controlled substances, and health care fraud.
e Of all the federal child pornography offenses, it is the least serious;

e He pled guilty to exactly what he did, rather than to some reduced charge;

e His conduct was not “hands on”;

e He turned himself in and provided a full and complete confession;

e The images he possessed were not as graphic as some; and

e He did not possess gross amounts of pornography compared with other cases.

P. Br. at 4-8. He also points out that the Departmental Appeals Board has never
addressed the issue of whether possession of child pornography is an offense detrimental
to the best interests of the Medicare program and its beneficiaries, and cites
recommendations from his therapist, patients, and colleagues attesting to his
trustworthiness and character. P. Br. at 8-11.

I note first that CMS has broad authority to determine which felonies are detrimental to
the best interests of the program and its beneficiaries and that the categories of cases
listed in the regulation were not intended to be exhaustive. “It would be impossible to
identify .. . every felony offense that could result in a denial.” 79 Fed. Reg. 72500,
72511 (Dec. 5, 2014).

Moreover, possession of child pornography may not be the worst in the depressing
panoply of crimes against children, but it is a serious crime against persons. Petitioner
concedes that the crime is not victimless. P. Br. at 8. I agree with the Fifth Circuit Court
of Appeals and with CMS: the possessor of child pornography perpetuates the abuse
initiated by the producer, invades the privacy of the child depicted, and provides an
economic motive for creating more child pornography. United States v. Norris, 159 F.3d
926, 929-30 (Sth Cir. 1998); CMS Br. at 8-9, citing Molly Smolen, Redressing
Transgression: In Defense of the Federal Sentencing Guidelines for Child Pornography
Possession, 18 Berkeley J. Crim. L. 36, 41-42 (2013) (“possessing child pornography . . .
creates a palpable and profound harm to its victims”; “the images of child pornography
eternally memorialize scenes of horrific sexual abuse”; and “by purchasing the images,
the child pornography possessor is creating a market for the abusive images.”).

As a child psychiatrist, Petitioner must have been aware of the harm he was inflicting on
children.
No doubt others have possessed even greater quantities of pornography, but 105 images
and 57 movies is not a negligible amount. CMS Ex. 5 at 5.

I find irrelevant the absence of Departmental Appeals Board decisions addressing this
specific felony. Nor do the good opinions of his colleagues and patients alter the fact that
Petitioner Peak was convicted of a serious crime against children.

The state licensing board’s actions in granting Petitioner Peak a lifetime probationary
license with severe restrictions attached do not move me either. In fact, I am deeply
concerned that, after only 18 months with a probationary license, Petitioner’s license
could become full and unrestricted. Even if I agreed that the closely monitored holder of
a probationary medical license is unlikely to engage in conduct detrimental to the best
interests of the Medicare program and its beneficiaries, the same could not be said for a
convicted felon holding an unrestricted license. A child psychiatrist convicted of
feloniously possessing child pornography such as Petitioner Peak threatens the program
and its beneficiaries, and CMS has justifiably denied his enrollment.

Conclusion

Because the undisputed evidence establishes that Petitioner Peak was, within the last ten
years, convicted of a felony offense detrimental to the best interests of the Medicare
program and its beneficiaries, CMS is entitled to judgment as a matter of law. I therefore
grant CMS’s motion for summary judgment.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

